Citation Nr: 1030903	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1970 to June 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision by the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2008 and May 2009, 
these matters were remanded for further development.

Service connection for bilateral hearing loss and tinnitus was 
denied by an unappealed December 2004 rating decision.  The 
question of whether new and material evidence has been received 
to reopen the claims of service connection for bilateral hearing 
loss and tinnitus must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate them on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end; what the 
RO may have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claims 
accordingly.

In his January 2006 claim decided by the July 2006 rating 
decision the Veteran indicated that he wished to reopen the claim 
of service connection for bilateral hearing loss; he did not 
mention tinnitus.  The RO interpreted this claim as also seeking 
to reopen a claim of service connection for tinnitus, and the 
July 2006 rating decision denied such claim.  The Veteran filed a 
timely notice of disagreement as to such denial.  Therefore, both 
matters are before the Board.

The matters of service connection for bilateral hearing 
loss on de novo review and whether new and material 
evidence has been received to reopen a claim of service 
connection for tinnitus are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any action on his part is 
required.



FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied the 
Veteran service connection for bilateral hearing loss based 
essentially on findings that his current hearing loss disability 
was not shown to be related to his service, including as due to 
noise trauma therein.

2.  Evidence received since the December 2004 decision includes a 
July 2009 medical opinion which states the Veteran's hearing loss 
was more likely than not related to his military service; relates 
to the unestablished fact necessary to substantiate claim of 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for bilateral hearing loss may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
portion of the Veteran's claim that is being addressed, there is 
no reason to belabor the impact of the VCAA on this matter; any 
error in notice timing or content is harmless.



Criteria, Evidence and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

The Veteran's file has been rebuilt and his service treatment 
records (STRs), are unavailable.  In such a situation, VA has a 
heightened duty to assist him in developing his claims.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  A June 
2006 memo indicates that attempts to locate and/or reconstruct 
his STRs were unsuccessful.

An unappealed December 2004 rating decision denied the Veteran 
service connection for bilateral hearing loss based on a finding 
that there was no evidence that such disability was related to 
his service, to include as due to noise exposure therein.  

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence is presumed.  
Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The evidence of record at the time of the December 2004 rating 
decision (a copy of which is associated with the claims file) 
included:  The Veteran's STRs (which are now lost)(the December 
2004 rating decision notes the STRs did not mention hearing 
loss); outpatient treatment reports from Kaiser Permanente (which 
document the Veteran had bilateral hearing loss), a statement 
from J.H., M.D., (indicating that the Veteran's hearing loss 
could have occurred as a result of exposure to noise trauma); and 
reports of July and December 2004 VA examinations which found the 
Veteran's bilateral hearing loss disability was unrelated to his 
service.  

Evidence received since the December 2004 rating decision 
includes:  Reports of private audiological evaluations (which 
show bilateral hearing loss); statements from J.H., M.D. 
(indicating the Veteran's hearing loss could have resulted from 
noise trauma in service); a copy of a newspaper article that 
discusses veterans and hearing loss; a July 2009 office note from 
S.A.W., M.D., (who opines the Veteran's bilateral hearing loss is 
more likely than not related to his military service); and 
statements from the Veteran (attributing his current hearing loss 
disability to his military service).

As this claim was previously denied because the evidence did not 
show that the Veteran's hearing loss disability is due to service 
(to include as due to noise trauma therein), for evidence 
received since the December 2004 rating decision to be new and 
material, it must relate to this unestablished fact, i.e., it 
must tend to relate that the Veteran's current hearing loss 
disability to service.  As was noted above, a July 2009 private 
medical opinion suggests the Veteran's bilateral hearing loss 
disability is related to noise trauma in service.  This evidence 
directly addresses the basis for the previous denial of the claim 
of service connection for bilateral hearing loss, relates to the 
unestablished fact needed to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  Hence, the 
additional evidence received since the December 2004 rating 
decision is both new and material, and the claim of service 
connection for bilateral hearing loss may, and must, be reopened.  


ORDER

The appeal to reopen the claim of service connection for 
bilateral hearing loss is granted. 


REMAND

As noted, the Veteran's original claims file has been lost (and 
only partially rebuilt), and his STRs are no longer available.  
Consequently, VA has a heightened duty to assist the Veteran in 
the development of evidence to support his claim.  The December 
2004 rating decision notes that the Veteran was an aircraft 
handler and his exposure to noise trauma in service has been 
conceded by VA.  In a July 2009 office note S.A.W., M.D., opines 
that the Veteran's bilateral hearing loss disability is more 
likely than not related to his military service (flight deck and 
mine noise trauma therein).  Dr. S.A.W. did not explain the 
rationale for his opinion, and did not discuss other possible 
etiological factors for the Veteran's hearing loss.  A VA 
audiological evaluation to secure a nexus opinion is necessary.

Regarding tinnitus, an unappealed December 2004 rating decision 
denied service connection for such disability, finding that it 
was not shown.  The July 2006 rating decision declined to reopen 
the claim of service connection for tinnitus.  The Board notes 
(on close review of the record and considering that the diagnosis 
is established based essentially on subjective complaints), that 
here has been no communication from the Veteran indicating he has 
tinnitus (and no complaints of tinnitus are noted in the 
treatment records associated with the claims file; in fact they 
show the Veteran has denied tinnitus).  However, a March 2009 
supplemental statement of the case (SSOC) (at page 10, next to 
the last paragraph), notes that there is current evidence of 
tinnitus complaints.  This leads to the assumption that 
additional evidence showing tinnitus was received, but has not 
been associated with the claims file; such evidence would be 
critical in determining whether the claim should be reopened, and 
must be located and associated with the record.  Furthermore, if 
there is evidence that the Veteran has tinnitus, a VA nexus 
examination would be necessary.  

Accordingly, the case is REMANDED for the following:

1.	The RO should locate/identify the evidence 
(cited in the March 2009 SSOC) which shows 
current complaints of tinnitus.  If such 
evidence cannot be located, the Veteran 
should be afforded opportunity to resubmit 
it.

2.	The RO should then arrange for the Veteran 
to be examined (with audiometric studies) 
by an otologist or audiologist to 
determine the nature and likely etiology 
of his current bilateral hearing loss, and 
specifically whether it at least as likely 
as not is related to noise trauma in 
service.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50% or better probability) that the 
Veteran's bilateral hearing loss is 
related to his service/noise trauma 
therein.  The examiner must explain the 
rationale for the opinion, to include 
comment on the opinion by Dr. S.A.W. in 
the July 2, 2009 office note, and if the 
hearing loss is determined to be unrelated 
to service, a discussion of the likely 
etiology.  Also, if the development sought 
above regarding tinnitus produces evidence 
the Veteran has tinnitus (to include his 
subjective endorsement of such), the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the tinnitus is related to the 
Veteran's service/noise trauma therein.

3.	The RO should then readjudicate these 
claims (hearing loss on de novo review).  
If either remains denied, the Veteran and 
his representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


